EXECUTION VERSION




Exhibit 10.1*




SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between
Michael Bergeron (“Executive”) and Dolby Laboratories, Inc., a Delaware
corporation, and its direct and indirect subsidiaries (together, the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).


RECITALS


WHEREAS, Executive is employed by the Company as its Senior Vice President,
Worldwide Sales and Field Operations;


WHEREAS, Executive signed an offer letter with the Company on March 2, 2012;


WHEREAS, Executive signed a Confidential Information and Invention Assignment
Agreement with the Company on March 29, 2012 (the “Confidentiality Agreement”);


WHEREAS, the Company and Executive have entered into Stock Option Agreements,
dated May 15, 2012, December 21, 2012, December 16, 2013, December 15, 2014, and
December 15, 2015, granting Executive options to purchase shares of the
Company’s common stock; a Performance-Based Stock Option Agreement dated
December 15, 2015, granting Executive an option to purchase shares of the
Company’s common stock upon the achievement of certain Company total stockholder
return milestones; and Restricted Stock Unit Agreements dated December 21, 2012,
December 16, 2013, December 15, 2014, and December 15, 2015, representing the
contingent right of Executive to receive shares of the Company’s common stock
upon vesting, subject to the terms and conditions of the Company’s 2005 Stock
Plan, the individual stock option agreements and restricted stock unit
agreements (collectively the “Stock Agreements”);


WHEREAS, unless terminated earlier pursuant to Section 1.b.vii. herein or
Executive’s voluntary termination, Executive’s employment with the Company will
terminate effective June 30, 2017 (the date of such termination as described in
this Recital, the “Separation Date”);


WHEREAS, the Parties wish to ensure an orderly transition of Executive’s duties
and responsibilities, and mutually desire that Executive continue providing
services to the Company pursuant to the terms of this Agreement; and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company.


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:


COVENANTS


1.Consideration.




1

--------------------------------------------------------------------------------

EXECUTION VERSION




a.Continued Employment. The Parties agree that Executive shall remain employed
by the Company as a full-time at-will employee from the Effective Date of this
Agreement until December 31, 2016 (the “Continued Employment Period”); provided
that as of September 30, 2016, Executive shall cease to serve as Senior Vice
President, Worldwide Sales and Field Operations, and also shall cease to be an
“executive officer” or “officer” as defined in Rule 3b-7 and Rule 16a-1(f),
respectively, of the Securities Exchange Act of 1934, as amended (and Executive
shall thereafter have such title and duties as the Company may determine in its
discretion). During the Continued Employment Period, Executive shall continue to
receive his annual base salary as in effect on the Effective Date of this
Agreement ($425,000), less applicable withholding, and shall be eligible for
such standard Company-sponsored benefits as made generally available to
employees of the Company, including health insurance benefits, bonus
eligibility, and stock vesting, except as amended herein and to the extent
permitted under the terms of the Company’s benefit plans. For the avoidance of
doubt, if Executive voluntarily terminates his employment prior to the end of
the Continued Employment Period, then all payments and benefits under this
Section 1.a. shall cease as of the date of such termination.


b.As further consideration for Executive’s execution of this Agreement and his
fulfillment of all its terms and conditions, the Company agrees as follows:


i.Bonus Payment. Contingent upon Executive’s continued employment with the
Company through the time that the 2016 EDAIP Bonus (as defined below) is paid
and Executive having not been terminated for Cause (as defined in Section
1.b.vii. herein) prior to that date, Executive will remain eligible to earn an
annual bonus for fiscal year 2016 (ending on September 30, 2016), based upon
achievement of the related performance metrics, as determined by the
Compensation Committee of the Board of Directors pursuant to the terms of the
2016 Dolby Executive Annual Incentive Plan (the “2016 EDAIP Bonus”). The 2016
EDAIP Bonus will be paid at the time and manner in which such bonuses are
normally paid to senior executives of the Company. Executive agrees and
acknowledges that any payment made pursuant to this Section 1.b.i. satisfies
fully any obligation on the Company’s part to make any bonus payment(s) to
Executive for the 2016 fiscal year or otherwise and that Executive is not
otherwise entitled to any bonus payment from the Company. Without limiting the
generality of the foregoing, Executive hereby agrees and acknowledges that he
will not be eligible for the 2017 Dolby Executive Annual Incentive Plan.


ii.Lump-Sum Separation Payment. The Company agrees to make a one-time, lump-sum
payment equivalent to twelve (12) months of Executive’s base salary, for a total
of $425,000, less applicable withholding. This payment will be made on the first
regularly scheduled payroll date after January 1, 2017, and is contingent upon
Executive’s continued employment with the Company through the end of the
Continued Employment Period without having been terminated for Cause (as defined
in Section 1.b.vii. herein) prior to that date.


iii.Advisory Services/Transition Period. From January 1, 2017 through June 30,
2017, the Company agrees that Executive shall remain employed by the Company as
an at-will employee and as an advisor and for purposes of transitioning his
duties (the “Transition Period”), subject to Executive’s compliance with the
terms of this Agreement, the Confidentiality Agreement, and any Company policies
governing employee conduct, including the Policy Regarding Reporting of
Financial and Accounting Concerns, the Code of Business Conduct and Ethics, the
Insider Trading Policy, the Anticorruption Policy, and the Employee Handbook
(the “Business Policies”). During the Transition Period, Executive agrees to
provide assistance with respect to the transition of his duties, as well as
other advisory services as reasonably requested by the Company. Executive agrees


2

--------------------------------------------------------------------------------

EXECUTION VERSION




to remain generally accessible to the Company by phone, personal email, or other
standard communication means, and, upon reasonable notice in person, to
cooperate with the Company to the extent reasonably requested. During the
Transition Period, Executive acknowledges and agrees that he is not authorized
to act as an agent of the Company in any way outside the scope of those services
requested by the Company. During the Transition Period, the Company agrees to
pay Executive a part-time salary in the amount of $5,000 per month, less
applicable withholding. During this period, Executive will be eligible for such
standard Company-sponsored benefits as made generally available to part-time
employees of the Company (working less than 15 hours/week), except as amended
herein and to the extent permitted under the terms of the Company’s benefit
plans. For the avoidance of doubt, if Executive voluntarily terminates his
employment prior to the end of the Transition Period, then all payments and
benefits under this Section 1.b.iii. shall cease as of the date of such
termination. Executive understands and agrees that the Company will issue to him
Forms W-2 in connection with any payments made under this Section 1.b.iii., as
well as any payments made under Sections 1.a., 1.b.i., 1.b.ii., and 1.d. herein.


iv.COBRA. In the event that Executive remains employed continuously through
December 31, 2016, the Company will provide to Executive a taxable monthly
payment in an amount equal to the monthly COBRA premium that Executive would be
required to pay to continue coverage under the Company’s group health insurance
plans in effect as of December 31, 2016 (which amount will be based on the
premium for the first month of COBRA coverage) for a period of eighteen (18)
months, or until Executive becomes covered by another employer’s group medical
plan (and Executive agrees to notify the Company within 3 days of so becoming
covered), whichever occurs first, which payment will be made regardless of
whether Executive elects COBRA continuation coverage. Executive understands and
agrees that the Company will issue to him a Form 1099 in connection with the
payments made under this Section 1.b.iv. after the Separation Date.


v.Equity Awards. The Parties agree that equity awards subject to vesting under
Executive’s Stock Agreements will continue to vest through the date on which
Executive ceases to provide services to the Company, subject to the terms of
those agreements governing the individual equity grants. The exercise of
Executive’s vested options and settlement of restricted stock unit award shares
shall continue to be governed by the terms and conditions of the Company’s 2005
Stock Plan and the applicable Stock Agreements.


vi.Outplacement Services. Beginning on or after October 1, 2016, Company agrees
to pay up to an aggregate total of $25,000 to one or more outplacement service
providers to be designated by the Company (the “Outplacement Providers”) in
relation to Executive’s personal use of the Outplacement Providers’ transition,
coaching, and/or outplacement services (the “Outplacement Services”). Payment
for the Outplacement Services shall be made by the Company directly to the
Outplacement Providers. If Executive voluntarily terminates his employment prior
to the end of the Continued Employment Period, then all payments and benefits
under this Section 1.b.vi. shall cease as of the date of such termination.


vii.Termination for Cause. Executive’s entitlement to the consideration set
forth in this Section 1 is subject to this Section 1.b.vii. This Agreement does
not alter the Company’s right to terminate Executive for Cause. In the event
that Executive is terminated for Cause (as defined in the 2005 Stock Plan), all
payments and benefits provided under this Agreement that have not already been
earned will immediately cease and Executive will no longer be eligible for the
consideration provided in exchange for his execution and non-revocation of this
Agreement and/or the Supplemental Release.


3

--------------------------------------------------------------------------------

EXECUTION VERSION






c.Supplemental Release. In exchange for the Supplemental Release Payment (as
defined below), Executive agrees to execute, within twenty-one (21) days after
the Separation Date, the Supplemental Release Agreement attached hereto as
Exhibit A (the “Supplemental Release”), which agreement will serve to cover the
time period from the Effective Date of this Agreement through the Supplemental
Release Effective Date (as defined in the Supplemental Release); provided,
however, the Parties agree to modify the Supplemental Release to comply with any
new laws that become applicable prior to the end of the Transition Period.
Executive understands and agrees that he will only be entitled to the
consideration set forth in Section 1.d. herein if he executes the Supplemental
Release within the time allotted in this Section 1.c. and does not revoke it.


d.Supplemental Release Payment. Subject to Executive executing and not revoking
the Supplemental Release in accordance with Section 1.c. herein, the Company
agrees to make, within thirty (30) days following the Supplemental Release
Effective Date, a one-time, lump-sum payment to Executive in the amount of
$186,250, less applicable withholding (the “Supplemental Release Payment”). For
the avoidance of doubt, if Executive voluntarily terminates his employment after
the Continued Employment Period, and prior to the end of the Transition Period,
then upon signing and non-revocation of the Supplemental Release in accordance
with Section 1.c. herein, the Supplemental Release Payment shall still become
payable to Executive in accordance with this Section 1.d.


e.No Further Severance. Except as explicitly set forth in this Agreement and the
Supplemental Release, Executive acknowledges and agrees that he is not entitled
to receive any severance compensation or benefits from the Company. Executive
hereby waives his right to receive any such severance not explicitly set forth
in this Agreement and acknowledges that without this Agreement, he is not
otherwise entitled to the consideration listed in this Section 1.


2.Other Benefits. Executive’s health insurance benefits shall cease as of
December 31, 2016, subject to Executive’s right to continue his health insurance
under COBRA pursuant to Section 1.b.iv herein. Executive’s participation in
other benefits and incidents of employment (except as otherwise set forth in
this Agreement and to the extent permitted under the terms of the Company’s
benefit plans), including, but not limited to, vesting in stock options and paid
time off, will cease as of the Separation Date.


3.Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement and
any accrued paid time off and/or reimbursable expenses, the Company has paid or
provided all salary, wages, bonuses, premiums, leaves, housing allowances,
relocation costs, interest, severance, outplacement costs, fees, commissions,
stock, stock options, restricted stock units, vesting, and any and all other
benefits and compensation due to Executive.


4.Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and direct and
indirect subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Releasees”). Executive, on his own behalf and on behalf of
his respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in


4

--------------------------------------------------------------------------------

EXECUTION VERSION




any manner to institute, prosecute, or pursue, any claim, complaint, charge,
duty, obligation, demand, or cause of action relating to any matters of any
kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the Effective
Date of this Agreement, including, without limitation:


a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;


b.    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Control and Reform Act; the California Family Rights Act;
the California Labor Code; the California Workers’ Compensation Act; and the
California Fair Employment and Housing Act;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and


h.    any and all claims for attorneys’ fees and costs, except in the event that
Executive incurs attorneys’ fees and costs to successfully enforce the terms of
this Agreement, in which case Executive shall be reimbursed by Company for such
fees.


Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that


5

--------------------------------------------------------------------------------

EXECUTION VERSION




is authorized to enforce or administer laws related to employment, against the
Company (with the understanding that any such filing or participation does not
give Executive the right to recover any monetary damages against the Company;
Executive’s release of claims herein bars Executive from recovering such
monetary relief from the Company). Notwithstanding the foregoing, Executive
acknowledges that any and all disputed wage claims that are released herein
shall be subject to binding arbitration in accordance with Section 18 herein,
except as required by applicable law. Executive represents that he has made no
assignment or transfer of any right, claim, complaint, charge, duty, obligation,
demand, cause of action, or other matter waived or released by this Section.


5.Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 ("ADEA"), and that this waiver and release is knowing and
voluntary. Executive agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Executive acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Executive was already
entitled. Executive further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this Agreement
to revoke this Agreement; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Executive hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Executive acknowledges and understands
that revocation must be accomplished by a written notification to the person
executing this Agreement on the Company’s behalf that is received prior to the
Effective Date of this Agreement. The Parties agree that changes, whether
material or immaterial, do not restart the running of the 21-day period.


6.California Civil Code Section 1542. Executive acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.


7.No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Executive also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.




6

--------------------------------------------------------------------------------

EXECUTION VERSION




8.Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, Executive shall not be entitled to any employment
with the Company (other than that provided for herein), and Executive hereby
waives any right, or alleged right, of employment or re-employment with the
Company. Executive further agrees not to apply for employment with the Company
and not otherwise pursue an independent contractor or vendor relationship with
the Company.


9.Confidentiality. Until such time that the Company has publicly disclosed the
terms of this Agreement, Executive agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). After the Company issues a current report on Form 8-K
announcing Executive’s planned separation from the Company or otherwise publicly
discloses the existence or any terms of this Agreement, (a) Executive is
thereafter not obligated to maintain the confidentiality of those terms of this
Agreement disclosed by the Company, and (b) Executive is permitted to disclose
during the Transition Period that he plans to amicably separate from the Company
pursuant to the terms of this Agreement. Except as required by law, Executive
may disclose Separation Information only to his immediate family members, the
Court in any proceedings to enforce the terms of this Agreement, Executive’s
attorney(s), and Executive’s accountant and any professional tax advisor to the
extent that they need to know the Separation Information in order to provide
advice on tax treatment or to prepare tax returns, and must prevent disclosure
of any Separation Information to all other third parties. Executive agrees that
he will not publicize, directly or indirectly, any Separation Information.


10.Trade Secrets and Confidential Information/Company Property. Executive
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information, and
nonsolicitation of Company employees. Executive’s signature below constitutes
his certification under penalty of perjury that he has returned all documents
and other items provided to Executive by the Company, developed or obtained by
Executive in connection with his employment with the Company, or otherwise
belonging to the Company. If Executive has used any personally owned computer,
server, or e-mail system (the “Computer Systems”) to receive, store, review,
prepare or transmit any Company confidential or proprietary data, materials or
information, within ten (10) days after the Separation Date, Executive shall
permit the Company to inspect the Computer Systems, provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such Company confidential or proprietary information from those Computer
Systems. Executive further agrees to provide the Company access to Executive’s
system as requested to verify that the necessary copying and/or deletion is
done. Executive’s timely return of all such Company documents and other property
is a condition precedent to Executive’s receipt of the severance benefits
provided under this Agreement.


11.No Cooperation. Executive agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
he cannot provide counsel or assistance.


7

--------------------------------------------------------------------------------

EXECUTION VERSION






12.Protected Activity Not Prohibited. Executive understands that nothing in this
Agreement shall in any way limit or prohibit Executive from engaging for a
lawful purpose in any Protected Activity. For purposes of this Agreement,
“Protected Activity” shall mean filing a charge or complaint, or otherwise
communicating, cooperating, or participating with, any state, federal, or other
governmental agency, including the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, and the National Labor Relations Board.
Notwithstanding any restrictions set forth in this Agreement, Executive
understands that he is not required to obtain authorization from the Company
prior to disclosing information to, or communicating with, such agencies, nor is
Executive obligated to advise the Company as to any such disclosures or
communications. Notwithstanding, in making any such disclosures or
communications, Executive agrees to take all reasonable precautions to prevent
any unauthorized use or disclosure of any information that may constitute
Company confidential information under the Confidentiality Agreement to any
parties other than the relevant government agencies. Executive further
understands that “Protected Activity” does not include the disclosure of any
Company attorney-client privileged communications, and that any such disclosure
without the Company’s written consent shall constitute a material breach of this
Agreement. In addition, pursuant to the Defend Trade Secrets Act of 2016,
Employee is notified that an individual will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (i) is made in confidence to a federal, state, or local government
official (directly or indirectly) or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if (and only
if) such filing is made under seal. In addition, an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the individual’s attorney and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.


13.Nondisparagement. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Executive shall direct any inquiries by potential future
employers to the Company’s human resources department.


14.Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Executive acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Executive under this Agreement and to
obtain damages, except as provided by law.


15.No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.


16.Non-Solicitation. Executive hereby acknowledges and affirms the
non-solicitation restrictions set forth in Section 7 of the Confidentiality
Agreement, as if set forth in their entirety herein.


8

--------------------------------------------------------------------------------

EXECUTION VERSION






17.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


18.ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN FRANCISCO COUNTY, BEFORE
JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR MAY AWARD REASONABLE ATTORNEYS’ FEES AND
COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY
AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT
OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT
PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL
REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT
MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT
BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL
GOVERN.


19.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on his behalf under the terms of this Agreement.
Executive agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Executive further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Executive’s failure to pay or delayed
payment of federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs.


20.Section 409A. It is intended that this Agreement comply with, or be exempt
from, Code Section 409A and the final regulations and official guidance
thereunder (“Section 409A”) and any


9

--------------------------------------------------------------------------------

EXECUTION VERSION




ambiguities herein will be interpreted to so comply and/or be exempt from
Section 409A.  Each payment and benefit to be paid or provided under this
Agreement is intended to constitute a series of separate payments for purposes
of Section 1.409A-2(b)(2) of the Treasury Regulations.  However, notwithstanding
anything herein to the contrary, if and to the extent necessary to avoid
subjecting Executive to an additional tax under Section 409A, payment of all or
a portion of the payments and benefits under this Agreement, including, but not
limited to, those in Section 1 of this Agreement, and any other
separation-related deferred compensation (within the meaning of Section 409A)
payable in the first six (6) months after the Separation Date will be delayed
until the date that is six (6) months and one (1) day following the Separation
Date (other than in the event Executive’s termination of employment is due to
his death), and all subsequent payments and benefits, if any, will be payable in
accordance with the payment schedule applicable to them. The Company and
Executive will work together in good faith to consider either (i) amendments to
this Agreement; or (ii) revisions to this Agreement with respect to the payment
of any awards, which are necessary or appropriate to avoid imposition of any
additional tax or income recognition prior to the actual payment to Executive
under Section 409A.  In no event will the Company reimburse Executive for any
taxes or other costs that may be imposed on Executive as a result of Section
409A.


21.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.


22.No Representations. Executive represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Executive has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.


23.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


24.Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


25.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the Confidentiality Agreement and the Stock Agreements, and any
provisions of the Business Policies that inherently survive following a
separation from employment. Notwithstanding the foregoing, and for purposes of
clarity, Executive will continue to be bound by Company policies


10

--------------------------------------------------------------------------------

EXECUTION VERSION




governing employee conduct during the Transition Period, including but not
limited to the Company’s Code of Business Conduct and Ethics and other Business
Policies.


26.No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Company’s Chief Executive Officer.


27.Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the State of California.


28.Effective Date. Executive understands that this Agreement shall be null and
void if not executed by him within twenty one (21) days of the date this
Agreement is presented to him by the Company.  Executive has seven (7) days
after Executive signs this Agreement to revoke it. This Agreement will become
effective on the eighth (8th) day after Executive signed this Agreement, so long
as it has been signed by the Parties and has not been revoked by Executive
before that date (the “Effective Date”).


29.Counterparts. This Agreement may be executed in counterparts, by facsimile
and by .PDF format, and each counterpart, facsimile and .PDF shall have the same
force and effect as an original and shall constitute an effective, binding
agreement on the part of each of the undersigned.


30.Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that:


(a)    he has read this Agreement;


(b)
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;



(c)
he understands the terms and consequences of this Agreement and of the releases
it contains; and



(d)    he is fully aware of the legal and binding effect of this Agreement.


[Signature page follows]


11

--------------------------------------------------------------------------------

EXECUTION VERSION






IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




MICHAEL BERGERON, an individual


Dated: July 12, 2016                    /s/ Michael Bergeron    
Michael Bergeron






DOLBY LABORATORIES, INC.


Dated: July 12, 2016                    By /s/ Andy Sherman    
Andy Sherman
EVP, General Counsel and Corporate Secretary


12

--------------------------------------------------------------------------------

EXECUTION VERSION






EXHIBIT A


SUPPLEMENTAL RELEASE AGREEMENT


This Supplemental Release Agreement (“Supplemental Release”) is made by and
between Michael Bergeron (“Executive”) and Dolby Laboratories, Inc., a Delaware
corporation, and its direct and indirect subsidiaries (together, the “Company”)
(jointly referred to as the “Parties” and individually referred to as a
“Party”).


1.Consideration. In consideration for the mutual promises and consideration
provided both herein and in Section 1.d. of the Separation Agreement and Release
signed between Executive and the Company on July 12, 2016 (the “Separation
Agreement”), Executive hereby extends his release and waiver of claims to any
claims that may have arisen between the Effective Date (as such term is defined
in the Separation Agreement) and the Supplemental Release Effective Date, as
defined below.


2.Incorporation of Terms of Release Agreement. The undersigned Parties further
acknowledge that all terms of the Separation Agreement, including, but not
limited to, Sections 1.e. (No Further Severance), 3 (Payment of Salary and
Receipt of All Benefits), 4 (Release of Claims), 5 (Acknowledgment of Waiver of
Claims under ADEA), 6 (California Civil Code Section 1542), 10 (Trade Secrets
and Confidential Information/Company Property), 16 (Non-Solicitation), and 18
(Arbitration) shall apply to this Supplemental Release and are incorporated
herein to the extent that they are not inconsistent with the express terms of
this Supplemental Release.


3.Supplemental Release Effective Date. Executive understands that this
Supplemental Release shall be null and void if not executed by him within
twenty-one (21) days after the Separation Date. This Supplemental Release will
become effective on the eighth (8th) day after Executive signs this Supplemental
Release (the “Supplemental Release Effective Date”), so long as the Separation
Agreement and the Supplemental Release have both been signed by the Parties and
neither has been revoked by Executive before that date. The Company will provide
the consideration set forth in Section 1.d. of the Separation Agreement as soon
as applicable in accordance with the terms of that agreement.


4.Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Supplemental Release voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his claims against the Company and any of the other
Releasees. Executive acknowledges that:


(a)
he has read this Supplemental Release;



(b)
he cannot sign the Supplemental Release before the Separation Date, but that he
must sign the Supplemental Release no later than twenty-one (21) days following
the Separation Date;



(c)
he has been represented in the preparation, negotiation, and execution of this
Supplemental Release by legal counsel of his own choice or has elected not to
retain legal counsel;



13

--------------------------------------------------------------------------------

EXECUTION VERSION




(d)
he understands the terms and consequences of this Supplemental Release and of
the releases it contains; and



(e)
he is fully aware of the legal and binding effect of this Supplemental Release.



IN WITNESS WHEREOF, the Parties have executed this Supplemental Release on the
respective dates set forth below.




MICHAEL BERGERON, an individual


Dated: ________________, 2017     ___________________________________________
Michael Bergeron






DOLBY LABORATORIES, INC.


Dated: ________________, 2017            By
________________________________________                                 Andy
Sherman
EVP, General Counsel and Corporate Secretary


14